Citation Nr: 0723882	
Decision Date: 08/02/07    Archive Date: 08/15/07

DOCKET NO.  05-37 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right big toe.

2.  Entitlement to service connection for a liver cyst.

3.  Entitlement to service connection for a lymph node 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
RO in Cleveland, Ohio, which, in pertinent part, denied 
service connection claims for arthritis of the right big toe, 
a liver cyst and a lymph node disorder. 

The veteran requested a hearing before the Board in his 
October 2005 Form 9.  The veteran was scheduled for a hearing 
in June 2007, but sent in a May 2007 statement indicating 
that he withdrew his request for an appeal.  The Board may 
proceed with the claim.  38 C.F.R. § 20.1304.


FINDINGS OF FACT

The veteran has withdrawn his appeal seeking service 
connection for arthritis of the right big toe, a liver cyst 
and a lymph node disorder.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).

On May 8, 2007, VA received a statement from the veteran 
indicating, in pertinent part, that "I wish to drop my 
appeal."  He has withdrawn his appeal with respect to these 
claims, and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.


ORDER

Entitlement to service connection for arthritis of the right 
big toe is dismissed.

Entitlement to service connection for a liver cyst is 
dismissed.

Entitlement to service connection for a lymph node disorder 
is dismissed.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


